

114 HR 6506 IH: To provide that the President shall be financially responsible for any additional security measures imposed on property in which the President holds an ownership interest, and for other purposes.
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6506IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide that the President shall be financially responsible for any additional security measures
			 imposed on property in which the President holds an ownership interest,
			 and for other purposes.
	
		1.President’s responsibility to pay for additional security costs on property owned by the President
 (a)In generalNotwithstanding any other provision of law, the President shall be personally responsible for paying for any additional security measures, including protection from the United States Secret Service, with respect to property that the President holds a direct or indirect ownership interest. In this subsection, the term property includes any property from which the President receives or may receive any actual or potential revenue, including royalties, interest, dividends or distributions.
 (b)Limitation on appropriationsNo amounts may be appropriated to pay for such measures, except for amounts appropriated to pay the compensation of the President under section 102 of title 3, United States Code.
			